Supreme Court of Texas
                           ══════════
                            No. 20-0393
                           ══════════

                       James Fredrick Miles,
                              Petitioner,

                                   v.

        Texas Central Railroad & Infrastructure, Inc. and
                Integrated Texas Logistics, Inc.,
                             Respondents

   ═══════════════════════════════════════
               On Petition for Review from the
     Court of Appeals for the Thirteenth District of Texas
   ═══════════════════════════════════════

                     Argued January 11, 2022

       JUSTICE LEHRMANN delivered the opinion of the Court, in which
Chief Justice Hecht, Justice Boyd, Justice Busby, and Justice Young
joined.

     CHIEF JUSTICE HECHT filed a concurring opinion, in which Justice
Young joined.

      JUSTICE YOUNG filed a concurring opinion.

      JUSTICE DEVINE filed a dissenting opinion.

      JUSTICE HUDDLE filed a dissenting opinion, in which Justice
Devine and Justice Blacklock joined.

      Justice Bland did not participate in the decision.
       At the outset, it is important to recognize what this case is about
and what it is not about. The case involves the interpretation of statutes
relating to eminent domain; it does not ask us to opine about whether
high-speed rail between Houston and Dallas is a good idea or whether
the benefits of the proposed rail service outweigh its detriments. The
narrow issue presented is whether the two private entities behind the
project have been statutorily granted the power of eminent domain, a
power otherwise reserved to the State and its political subdivisions
because of the extraordinary intrusion on private-property rights that
the exercise of such authority entails.
       The owner of real property located along the proposed railway
route sued both entities, seeking a declaratory judgment that they lack
eminent-domain     authority.      The    entities    rely   on   the    Texas
Transportation Code’s grant of eminent-domain authority to “legal
entit[ies]   operating   a   railroad”    (railroad   companies)        and   to
“corporation[s] chartered under the laws of this state to conduct and
operate an electric railway between two municipalities in this state”
(interurban electric railway companies) for that authority. TEX. TRANSP.
CODE §§ 81.002(2), 112.002(5), 131.011–.012. The trial court held that
the entities do not qualify as either railroad companies or interurban
electric railway companies and granted summary judgment to the
landowner. The court of appeals reversed, holding that the entities
qualify as both. We agree with the court of appeals that the entities
have eminent-domain power as interurban electric railway companies
and need not address whether they also qualify as railroad companies.
We therefore affirm the court of appeals’ judgment.
                               I. Background

      Texas Central Railroad & Infrastructure, Inc. (Texas Central
Railroad) was formed in December 2012 as TXHS Railroad, Inc. In
January 2015, Texas Central Railroad amended its articles of
incorporation to change its name and to state that it was organized “to
plan, build, maintain and operate an interurban electric railroad.” In
September 2017, Integrated Texas Logistics, Inc. (Texas Logistics) was
formed “[t]o construct, acquire, maintain, or operate lines of electric
railway between municipalities in this state for the transportation of
freight, passengers, or both” and “[t]o operate and transact business as
a railroad company.”        Texas Central Railroad and Texas Logistics
(collectively, the Texas Central Entities) share office space, officers,
employees, and contact information. As noted, the entities are jointly
endeavoring to build a railway for a high-speed train between Houston
and Dallas.
      According to the Texas Central Entities’ summary-judgment
evidence, Texas Central Railroad “is primarily responsible for
pre-construction      activities   related   to   design   and   right-of-way
acquisition,”   has     “overall   construction    responsibility,”   and   is
“responsible for the construction activities related to the tracks,
stations, platforms, power systems, communication systems, and other
infrastructures along the route.” Texas Logistics, in turn, “will support
and assist [Texas Central Railroad] and contractors in the procurement,
storage, and timely delivery of the rolling stock [trains] and
[construction] component parts,” “procure, own, and operate any




                                       3
[necessary] short line railroads,” and ultimately “maintain the rail
infrastructure and rolling stock.”
      In January 2016, Texas Central Railroad began conducting “on-
the-ground surveys and examinations” of land in connection with
evaluating proposed routes for the project.     Two months earlier, in
November 2015, Texas Central Railroad had contacted petitioner James
Miles about surveying his property. Miles owns approximately 600
acres of property in Leon County along the project’s “preferred” route,
as determined by the Federal Railroad Administration, and the planned
railway will essentially bisect Miles’s property with a 100-foot right-of-
way. Miles refused to consent to a survey of his property and sued Texas
Central Railroad for a declaratory judgment that, among other things,
Texas Central Railroad lacked eminent-domain authority.            Texas
Central Railroad counterclaimed for a declaratory judgment that it is a
“railroad company” and an “electric railway” with eminent-domain
power under Chapters 112 and 131 of the Transportation Code. Texas
Central Railroad also sought to enjoin Miles from interfering with its
access to the property for survey purposes. Texas Logistics intervened
in the suit and sought similar relief.
      The parties filed cross-motions for summary judgment, taking
diametrically opposing views on both the proper interpretation of the
statutes at issue and the status and wisdom of the project. The Texas
Central Entities focused on the following accomplishments as of the date
of the summary-judgment hearing in August 2018:
      •   Texas Central Railroad had spent over $125 million on the
          project.




                                     4
       •   Nearly 100 technical experts were engaged on the project,
           along with 200 employees and contractors.
       •   Over 2,000 surveys had been completed, and hundreds of
           option contracts to purchase land needed for the railway had
           been executed.
       •   Texas Central Railroad signed an agreement with Amtrak to
           connect the railway with Amtrak’s interstate rail system.
       •   The Texas Central Entities retained, as a consultant, Central
           Japan Railway Company, the company that built and
           successfully operates the high-speed train in Japan.
       •   Texas Logistics retained Bechtel, an engineering company
           that has completed more than 300 major train and subway
           projects, to manage the project.
       •   The Texas Central Entities had been engaged for several years
           with various state and federal regulators to obtain the
           necessary permits and safety rules. Specifically, the Federal
           Railroad Administration issued a Draft Environmental
           Impact Statement and was considering Texas Central
           Railroad’s petition for rules to govern the high-speed train’s
           system and operations; 1 Texas Central Railroad was working
           with the Army Corps of Engineers to secure necessary
           permits; and Texas Central Railroad had petitioned the
           Surface Transportation Board to assert jurisdiction over the
           project. 2




       1 The FRA has since issued a Final Environmental Impact Statement
in cooperation with several other federal agencies. It has also granted Texas
Central Railroad’s petition for rulemaking and published safety standards for
the train’s operation.
       2The Board initially declined jurisdiction but granted Texas Central
Railroad’s petition to reopen and granted jurisdiction over the project after
Texas Central Railroad agreed with Amtrak to connect its high-speed rail to
Amtrak’s lines.



                                     5
The Texas Central Entities contended that they satisfy the plain
language of the statutory provision granting eminent-domain authority
to interurban electric railway companies: they are both “corporation[s]
chartered under the laws of this state to conduct and operate an electric
railway between two municipalities [Houston and Dallas] in this state.”
TEX. TRANSP. CODE § 131.011. They also contended that they qualify as
railroad companies—legal entities “operating a railroad”—because the
ordinary meaning of “operating” includes the Texas Central Entities’
work of constructing, conducting, and maintaining a railroad between
Houston and Dallas. Id. § 81.002(2).
      By contrast, Miles emphasized that:
      •   Texas Central Railroad did not own any railroad tracks;
      •   Texas Central Railroad did not own any rolling stock (trains);
      •   Texas Central Railroad had not constructed any train
          stations;
      •   Texas Central Railroad had secured only a small fraction of
          the necessary financing for the project; and
      •   Texas Logistics had no employees, officers, or office space
          independent of Texas Central Railroad.
Miles contended that Texas Central Railroad (1) could not acquire
eminent-domain authority merely by performing the equivalent of
“checking a box”; (2) did not qualify as a railroad company because it
was not presently “operating a railroad, i.e., a physical train on a set of
physical tracks”; and (3) did not qualify as an interurban electric railway
company because the interurban electric railways the statute references
have been obsolete for over seventy years, the statute was not intended




                                    6
to apply to high-speed rail, and any authority Texas Central Railroad
otherwise had as an “interurban” expired.
      The trial court granted Miles’s summary-judgment motion,
declaring that neither Texas Central Railroad nor Texas Logistics
qualifies as a railroad company or an interurban electric railway
company and dismissing the claims against Miles with prejudice. The
trial court also awarded Miles attorney’s fees.       The Texas Central
Entities appealed. The court of appeals reversed, holding that the Texas
Central Entities have eminent-domain power as both railroad
companies and interurban electric railway companies. 635 S.W.3d 684,
697 (Tex. App.—Corpus Christi–Edinburg 2020). We granted Miles’s
petition for review and have received a substantial number of amicus
briefs and letters in support of both Miles and the Texas Central
Entities.

                        II. Standard of Review

      “On cross-motions for summary judgment, each party bears the
burden of establishing that it is entitled to judgment as a matter of law.”
City of Garland v. Dall. Morning News, 22 S.W.3d 351, 356 (Tex. 2000).
When the trial court grants one motion and denies the other, as is the
case here, we “determine all questions presented” and “render the
judgment that the trial court should have rendered.” Id.
      Evaluating the propriety of summary judgment in this case
requires us to engage in statutory interpretation, a legal question
governed by well-settled principles:
      In interpreting statutes, we must look to the plain
      language, construing the text in light of the statute as a
      whole. A statute’s plain language is the most reliable guide


                                    7
      to the Legislature’s intent. The statutory terms bear their
      common, ordinary meaning, unless the text provides a
      different meaning or the common meaning leads to an
      absurd result. This Court may not impose its own judicial
      meaning on a statute by adding words not contained in the
      statute’s language. If the statute’s plain language is
      unambiguous, we interpret its plain meaning, presuming
      that the Legislature intended for each of the statute’s
      words to have a purpose and that the Legislature
      purposefully omitted words it did not include. The
      statutory words must be determined considering the
      context in which they are used, not in isolation.
Silguero v. CSL Plasma, Inc., 579 S.W.3d 53, 59 (Tex. 2019) (internal
citations omitted).
      Because statutes conferring eminent-domain authority intrude
on fundamental property rights, “in instances of doubt as to the scope of
the power,” such statutes are “strictly construed in favor of the
landowner.” Tex. Rice Land Partners, Ltd. v. Denbury Green Pipeline–
Tex., LLC, 363 S.W.3d 192, 198 (Tex. 2012) (Denbury I) (citing Coastal
States Gas Producing Co. v. Pate, 309 S.W.2d 828, 831 (Tex. 1958)). In
Coastal States, we elaborated on the meaning of strict construction when
its use is appropriate, explaining that it “does not require that the words
of a statute be given the narrowest meaning of which they are
susceptible.” 309 S.W.2d at 831. Rather, we accord the language used
by the Legislature “a full meaning that will carry out its manifest
purpose and intention in enacting the statute” but “confine[] [the
operation of the law] to cases which plainly fall within its terms as well
as its spirit and purpose.” Id.




                                    8
                              III. Discussion

            A. Constitutional and Statutory Framework

       The Texas Constitution circumscribes the exercise of the
extraordinary power of eminent domain, providing in pertinent part:
       (a) No person’s property shall be taken, damaged, or
           destroyed for or applied to public use without adequate
           compensation being made, unless by the consent of such
           person, and only if the taking, damage, or destruction is
           for:
          (1) the ownership,       use,   and   enjoyment     of   the
              property . . . by:
              (A)    the State, a political subdivision of the State,
                     or the public at large; or
              (B)    an entity granted the power of eminent
                     domain under law . . . .
TEX. CONST. art. I, § 17(a)(1). “[T]he power of eminent domain must be
conferred by the Legislature, either expressly or by necessary
implication, and will not be gathered from doubtful inferences.” Coastal
States, 309 S.W.2d at 831. Even when so granted, the authority remains
subject to the constitutional prohibition against the taking of property
for private use. Denbury I, 363 S.W.3d at 194–95 (explaining that to
exercise the Natural Resources Code’s grant of eminent-domain
authority to “‘common carrier’ pipeline companies,” the company must
be building a pipeline to transport gas “‘to or for the public for hire,’” not
one for only its own use (quoting TEX. NAT. RES. CODE § 111.002(6))).
       Two legislative grants of eminent-domain authority are at issue
here. First, the Transportation Code authorizes a “railroad company”
to, among other things, “exercise the power of eminent domain for the



                                      9
purposes prescribed by this subtitle [C] or Subtitle D” and enter a
person’s land for the purpose of “mak[ing] an examination and survey
for the company’s proposed railway . . . as necessary to select the most
advantageous route.” TEX. TRANSP. CODE §§ 112.002(b)(5), .051(a). A
“railroad company” is defined to include:
      (1) a railroad incorporated before September 1, 2007,
          under former Title 112, Revised Statutes; or
      (2) any other legal entity operating a railroad, including an
          entity organized under the Texas Business Corporation
          Act or the Texas Corporation Law provisions of the
          Business Organizations Code.
Id. § 81.002. As they incorporated after September 1, 2007, the Texas
Central Entities rely on Subsection (2) and contend that each of them
qualifies as a “legal entity operating a railroad.”
      Second, the Transportation Code confers eminent-domain
authority—“with all the rights and powers granted by law to a railroad
company”—on “[a] corporation chartered for the purpose of constructing,
acquiring, maintaining, or operating lines of electric railway between
municipalities in this state for the transportation of freight, passengers,
or both.” Id. § 131.012. 3 Chapter 131 designates such a corporation an



      3   Section 131.012 provides in full:
      A corporation chartered for the purpose of constructing,
      acquiring, maintaining, or operating lines of electric railway
      between municipalities in this state for the transportation of
      freight, passengers, or both freight and passengers may:
            (1) exercise the power of eminent domain with all the rights
                and powers granted by law to a railroad company; and




                                        10
“interurban electric railway company.”                 Id. § 131.011 (defining
“interurban electric railway company” as “a corporation chartered under
the laws of this state to conduct and operate an electric railway between
two municipalities in this state”).
      The Texas Central Entities thus have eminent-domain authority
if they qualify as either railroad companies or interurban electric
railway companies.

             B. Interurban Electric Railway Company

                             1. Plain Language

      We first address the Texas Central Entities’ asserted eminent-
domain authority under Transportation Code Chapter 131 as
“corporation[s] chartered for the purpose of constructing, acquiring,
maintaining,     or   operating     lines    of   electric   railway   between
municipalities in this state for the transportation of . . . passengers.” Id.
§ 131.012.   This language could not be more plain insofar as its
application to the rail project at issue, which is an “electric railway
between municipalities in this state”—Houston and Dallas—“for the
transportation of . . . passengers.”        Indeed, Miles does not contend
otherwise.


          (2) enter, condemn, and appropriate land, right-of-way,
              easements, or other property of any person or corporation
              to acquire:
               (A) right-of-way on which to construct and operate lines
                   of railway for the acquiring corporation; or
               (B) sites for depots or power plants.
TEX. TRANSP. CODE § 131.012.



                                       11
       Rather, Miles asserts that modern high-speed rail cannot be
“shoehorned” into the concept of the interurban electric railway the
Legislature envisioned in originally enacting Chapter 131’s predecessor
in 1907. 4 He asserts that the “concept of an ‘interurban electric railway’
is a technical term” that describes “a specific kind of train: the single-
car interurban electric railways that were an ‘outgrowth of the urban
trolley’ car and that ran throughout Texas in the later nineteenth and
early twentieth centuries.”         The dissent agrees, opining that
Chapter 131, read in its historical context, applies only to a kind of train
with the ability “to operate in a manner like a single-car trolley
lumbering down Main Street.” Post at 7 (Huddle, J., dissenting).
       Viewed as a whole, Chapter 131 is simply not limited in the way
that Miles and the dissent contend. First, no provisions in Chapter 131
(or its statutory predecessor) place any limitations on the speed a train
may reach in traveling along the anticipated railway, the size of the
train, or the distance between the “municipalities in this state” that the
railway connects. And in addition to the broad grant of authority in
Section 131.012, the statutory scheme contemplates much more than a
“lumbering” trolley car.     For example, Chapter 131 authorizes “[a]
corporation described by Section 131.012” to “lay out right-of-way not to
exceed 200 feet in width for its railways,” to “construct its railways and
appurtenances on that right-of-way,” and to “take [with appropriate
compensation] for the purpose of cuttings and embankments additional
land necessary for the proper construction and security of its railways.”


       See Act effective Mar. 9, 1907, 30th Leg., R.S., ch. 15, 1907 Tex. Gen.
       4

Laws 23.



                                     12
TEX. TRANSP. CODE § 131.013(a).           These provisions are wholly
compatible with the scale of the project at issue, which will require forty-
foot embankments and rights-of-way of up to 100 feet.
      Chapter 131 further authorizes a qualifying corporation to
“construct its railway along, across, or over any stream, water course,
bay, navigable water, arm of the sea, street, highway, steam railway,
turnpike, or canal located in the route of its electric railway,” id.
§ 131.014(a), and to “erect and operate a bridge, tram, trestle, or
causeway” over or across any such waterway or infrastructure, id.
§ 131.014(b). Such a bridge or structure “may not be erected so as to
unnecessarily    or   unreasonably    prevent   the   navigation    of   the
[waterway].” Id. § 131.014(c). Chapter 131 thus anticipates that the
railway could cross major bodies of water and could require extensive
infrastructure to do so.
      It is true that some of Chapter 131’s provisions also contemplate
the possibility that an interurban could operate “on or across a street,
alley, square, or property of a municipality.” Id. § 131.014(d). For
example, a railway company is authorized to condemn “easements and
right-of-way to operate interurban cars . . . on the track of an electric
street railway company . . . on any public street or alley in a
municipality,” subject to the municipality’s consent, in order to “secure
an entrance into and an outlet from [the] municipality.”                 Id.
§ 131.015(a)–(b). And when it obtains such easements by condemnation,
the company must complete construction of the “road” between
municipalities within twelve months from the date of the final judgment
awarding the easement. Id. § 131.016; see also id. §§ 131.101, .103




                                     13
(requiring “a person or corporation owning or operating a street railway
in or on the public streets of a municipality with a population of 40,000
or more” to sell reduced-fare tickets to children and students). While
these particular provisions do not apply to the kind of high-speed rail
project at issue, which undisputedly will not operate on streets within a
municipality, they are not an indication that Chapter 131 as a whole
encompasses only those projects involving trains that will do so. 5 We do
not read Chapter 131 to implicitly place the above-described limitations
on the statute’s scope—regarding speed, size, and distance—that the
Legislature easily could have placed expressly but chose not to. See
BankDirect Cap. Fin., LLC v. Plasma Fab, LLC, 519 S.W.3d 76, 87 (Tex.
2017) (“We must rely on the words of the statute, rather than rewrite
those words to achieve an unstated purpose.” (citation omitted)).



       5 Miles also appears to contend that the fact that the Texas Central
Entities’ proposed railway will connect to the interstate rail system, and thus
be subject to the Surface Transportation Board’s jurisdiction, means it cannot
be an “interurban” railway. We disagree. The Board “has jurisdiction over
transportation by rail carrier,” 49 U.S.C. § 10501(a)(1), including
“transportation in the United States between a place in . . . a State and a place
in the same or another State as part of the interstate rail network,” id.
§ 10501(a)(2)(A). “[R]ail carrier” is defined to exclude “interurban electric
railways not operated as part of the general system of rail transportation.” Id.
§ 10102(5). The only reasonable reading of these provisions is that interurban
electric railways that are operated as part of the general system of rail
transportation are subject to the Board’s jurisdiction. They certainly do not
indicate that any railway connected to the interstate rail network cannot
qualify as an “interurban” railway. See Spokane & Inland Empire R.R. Co. v.
United States, 241 U.S. 344, 346 (1916) (considering the application of federal
railway‐safety laws to a company that operated “several interurban electric
lines, one of which extended from Spokane[, Washington] to Coeur d’Alene,
Idaho”).




                                       14
      Of course, when the statutes governing interurban electric
railways were originally enacted in 1907, the modern version of high-
speed rail had not yet been developed. To support his argument that
Chapter 131 thus cannot apply to high-speed rail, Miles relies on the
interpretive principle that when a statute contains undefined terms, we
consider the terms’ ordinary, common meaning when the statute was
enacted. VIA Metro. Transit v. Meck, 620 S.W.3d 356, 369 (Tex. 2020)
(citing Taylor v. Firemen’s & Policemen’s Civ. Serv. Comm’n, 616 S.W.2d
187, 189 (Tex. 1981)). That principle is of limited usefulness here for
several reasons. First, we are not attempting to discern the ordinary
meaning of an undefined term, as Chapter 131 specifically defines the
term “interurban electric railway company” as a “corporation
chartered . . . to conduct and operate an electric railway between two
municipalities in this state.” TEX. TRANSP. CODE § 131.011. Second,
even if the term were undefined, Chapter 131 is not written to grant
eminent-domain authority to an “interurban electric railway company.”
Rather, after defining that term in Section 131.011, the statute goes on
in Section 131.012 to confer such authority even more broadly on “[a]
corporation chartered for the purpose of constructing, acquiring,
maintaining,    or   operating   lines   of   electric   railway   between
municipalities in this state for the transportation of freight, passengers,
or both freight and passengers.” Id. § 131.012. There is no dispute about
the ordinary meaning of any of those words, either individually or in
context. To construe Chapter 131 as inapplicable to the Texas Central
Entities requires placing extratextual, and thus improper, limitations
on the statute’s reach.




                                    15
      Third, we have long interpreted statutes, including eminent-
domain statutes, to embrace later-developed technologies when the
statutory text allows. Over a century ago, in examining the statutes
governing telegraph companies’ exercise of the right of eminent domain,
we explained that “if the [statutory] language used is broad enough to
embrace a subsequently developed method, the later invention might be
controlled by the pre-existing law, as if it had been in existence at the
time the law was made.” San Antonio & A.P. Ry. Co. v. Sw. Tel. & Tel.
Co., 55 S.W. 117, 117 (Tex. 1900). We thus held that those statutes
applied to telephone companies even though “it cannot be supposed that
the legislature had telephones in mind when it used the word
‘telegraph.’” Id.; see also Kaufman v. Islamic Soc’y of Arlington, 291
S.W.3d 130, 140–41 (Tex. App.—Fort Worth 2009, pet. denied) (citing
San Antonio & A.P. Ry. Co. in holding that the statutory provision
authorizing interlocutory appeal of an order denying a motion for
summary judgment based on a claim against “a member of the electronic
or print media,” which was enacted in 1993, applied to a claim against
a journalist involving an article published in an online magazine). By
the same token, high-speed rail was unimaginable when the Legislature
passed the 1907 statute at issue here. But if technology had accelerated
such that high-speed rail became available in 1908, no one would have
thought that the Legislature would need to pass another statute to
accommodate it. We agree with the dissent that courts must give a
statutory provision the ordinary meaning that it had at the time it was
enacted. Post at 6 (Huddle, J., dissenting). The 1907 statute’s text may
have been capacious, but it was not unclear.




                                   16
      Additionally, the dissent misapplies the interpretive principle
involving the effect of a statutorily defined term’s common usage,
arguing that such common usage is “the most significant element of the
definition’s context.” Id. at 10 (quoting ANTONIN SCALIA & BRYAN A.
GARNER, READING LAW: THE INTERPRETATION           OF   LEGAL TEXTS 232
(2012)).   Ironically, in emphasizing the importance of context, the
dissent ignores the context of the principle it espouses. That principle
is simply a presumption against “counterintuitive definitions,” such that
“[t]he normal sense of [the defined term] and its associations bear
significantly on the meaning of ambiguous words or phrases in the
[statutory] definition.” SCALIA & GARNER, supra, at 232. Neither Miles
nor the dissent contends that any of the words or phrases in the
statutory definition of “interurban electric railway company” is
ambiguous. Nor is the definition “counterintuitive”—the Legislature
did not enact the equivalent of a statute defining the word dog to include
all horses. See id. at 232 n.29 (citing Garner’s Dictionary of Legal Usage
258 (3d ed. 2011)).      The dissent uses the common meaning of
“interurban” not to clarify ambiguous terms in a statutory definition,
but to change the meaning of unambiguous terms.
      Of course, we may not rewrite statutes to broaden their
applicability beyond what the plain language encompasses. The United
States Supreme Court recently opined as much in analyzing the
Telephone Consumer Protection Act of 1991, which made it unlawful to
make certain calls using an “autodialer.” Facebook, Inc. v. Duguid, 141
S. Ct. 1163, 1167 (2021). The Act defines an autodialer as equipment
with the capacity “to store or produce telephone numbers to be called,




                                   17
using a random or sequential number generator” and “to dial such
numbers.” 47 U.S.C. § 227(a)(1). Rejecting the argument that the Act
applies to newer technology with “the ‘capacity to dial numbers without
human intervention,’” the Court held that Congress “did not define an
autodialer as malleably as [the respondent] would have liked” and
instead focused specifically on “random or sequential number generator
technology.”    Duguid, 141 S. Ct. at 1172–73.          That reasoning is
instructive here.     We could not interpret Chapter 131 of the
Transportation Code to apply to a corporation constructing a railway for
the operation of a steam-powered locomotive, which would require us to
ignore the statute’s focus on an “electric railway.”       But nothing in
Chapter 131’s language limits its applicability to only the “small, single-
train, streetcar-based operations” Miles describes. The Texas Central
Entities’ proposed railway is an “electric railway between municipalities
in this state for the transportation of . . . passengers,” as Section 131.012
requires. Cf. Kyllo v. United States, 533 U.S. 27, 40 (2001) (construing
the Fourth Amendment “in the light of what was deemed an
unreasonable search and seizure when it was adopted” and holding that
the use of thermal imaging from outside the target residence constituted
a “search” that was “presumptively unreasonable without a warrant”
(citation omitted)). The Legislature used broad language that, again,
contains no limitation on the speed of the trains that would transport
passengers along those electric railways.
      Moreover, Miles necessarily uses inconsistent interpretive lenses
to argue that the Texas Central Entities are neither railroad companies
(legal entities “operating a railroad”) nor interurban electric railway




                                     18
companies.   As to the latter, he relies on the state of affairs when
Chapter 131 was enacted in its original form. As to the former, he
argues that a railroad company cannot include entities that have not yet
laid any track, which wholly ignores the historical context in which
railroads were granted eminent-domain authority. While we need not
decide whether the Texas Central Entities are railroad companies, the
manner in which “historical context” is considered should not be
massaged to effectuate a desired outcome. It should be consistently
applied across the board.
      We also note that, according to Miles, Chapter 131 applies to a
kind of train “that has ‘been extinct in Texas since 1948.’” The dissent
agrees, opining that Chapter 131 extends only to a mode of
transportation that was “virtually annihilated” by the mid-1930s. Post
at 6–7 (Huddle, J., dissenting). But nothing in the statute limits its
application in this way. Moreover, under that view, Chapter 131 has
remained on the books yet served no purpose for the last seventy-four
years. And notably, the statute was recodified in 2009 “as a part of the
state’s continuing [nonsubstantive] statutory revision program,” the
purpose of which was “to make the law . . . more accessible and
understandable by,” among other things, “eliminating repealed,
duplicative, expired, and executed provisions.” Act of May 11, 2009, 81st
Leg., R.S., ch. 85, § 1.01, 2009 Tex. Gen. Laws 153, 153. In light of this
recent recodification, the dissent’s assertion that we have “resurrect[ed]”
the statute rings hollow. Post at 2 (Huddle, J., dissenting). Indeed,
leaving Chapter 131 on the books as part of this statutory revision




                                    19
program makes little sense if it is as outdated and useless as Miles and
the dissent claim.
      Next, Miles cites various Transportation Code provisions that
specifically apply to high-speed rail but are not contained in
Chapter 131.    Specifically, Section 111.103 authorizes the Texas
Department of Transportation to adopt safety standards for high-speed
rail systems, defined as “passenger rail service capable of operating at
speeds greater than 185 miles per hour,” TEX. TRANSP. CODE
§ 111.103(a)–(b); Section 112.204 requires a high-speed rail operator to
implement security standards, id. § 112.204; and Section 199.003
prohibits the Legislature from appropriating money to pay costs
associated with “high-speed rail”—defined in that section as “intercity
passenger rail service that is reasonably expected to reach speeds of at
least 110 miles per hour”—“operated by a private entity,” id.
§ 199.003(a)–(b). We fail to see how the existence of statutory provisions
applicable to high-speed rail, a term that is defined differently
depending on the provision, somehow indicates that it does not fall
within the scope of the “electric railway” that is the subject of Section
131.012’s grant of eminent-domain authority, particularly when nothing
in those provisions is incompatible with Chapter 131.
      Finally, Miles asserts that the Legislature’s 1989 enactment, and
1995 repeal, of the High-Speed Rail Act demonstrates that Chapter 131
cannot encompass the Texas Central Entities and their proposed
railway. We disagree. That Act established a state agency to award a
franchise to a private entity to construct, operate, and maintain a high-
speed rail facility, and it gave the agency the authority to exercise the




                                   20
power of eminent domain. See Act of May 29, 1989, 71st Leg., R.S.,
ch. 1104, § 1, 1989 Tex. Gen. Laws 4564, 4564–65 (repealed 1995). As
the Texas Central Entities argue, the Legislature essentially created a
public–private partnership with the Act’s enactment and then dissolved
that partnership with the Act’s repeal. It did not purport to restrict
eminent-domain authority granted by other statutes. 6 And it is telling
that, in arguing that the Texas Central Entities do not qualify as
“railroad companies”—which also have eminent-domain authority
under the Transportation Code—Miles does not rely on the High-Speed
Rail Act or contend that the grant of eminent-domain authority to a
railroad company does not encompass high-speed rail. But we see no
principled basis to conclude that a “railroad company” includes a high-
speed rail operator while an “interurban electric railway company” does
not. 7



         6Arguing that “[o]ther intervening changes in the law further cut
against [our] conclusion,” the dissent erroneously relies on a 2009
constitutional amendment requiring “a two-thirds vote of each house of the
legislature to grant the power of eminent domain to an entity (public or
private).” Post at 15 n.18 (Huddle, J., dissenting); TEX. CONST. art. I, § 17(c).
The amendment erects barriers against conferring eminent-domain authority
going forward, but it places no restrictions on existing authority at the time of
its adoption. And the amendment easily could have done so; for example, it
could have required the Legislature to ratify existing delegations of authority
or added restrictions on the future exercise of that authority. It did not. Far
from supporting the dissent’s subversion of Chapter 131’s plain language, the
amendment reflects a conscious choice to leave existing eminent-domain
authority intact and unaltered.
        By the same token, the dissent’s assertion that the High-Speed Rail
         7

Act “would have been unnecessary if any private entity could simply charter
as an interurban” and invoke eminent-domain authority is simply incorrect.




                                       21
       In sum, we hold that Section 131.012’s plain, unambiguous
language confers eminent-domain authority on the Texas Central
Entities. While we resolve doubts about the scope of eminent-domain
power in favor of the landowner, none are presented here.

    2. Denbury and “Reasonable Probability of Completion”

       Miles argues that, even if a high-speed rail operator could be an
interurban electric railway company with eminent-domain authority
under Chapter 131, neither of the Texas Central Entities may qualify as
such a company merely by filing a charter purporting to be one. See
Denbury I, 363 S.W.3d at 204 (“A private enterprise cannot acquire
unchallengeable condemnation power [as a common carrier] merely by
checking boxes on a one-page form and self-declaring its common-carrier
status.”). Citing Denbury I and Denbury Green Pipeline–Texas, LLC v.
Texas Rice Land Partners, Ltd., 510 S.W.3d 909 (Tex. 2017)
(Denbury II), Miles contends that a private entity asserting eminent-
domain authority “must demonstrate a ‘reasonable probability,’ through
objective evidence, that . . . it will produce the public good for which such
authority is sought.” He argues that the Texas Central Entities have
failed to satisfy this “reasonable probability” test because they cannot


Post at 15 (Huddle, J., dissenting). The Act created a public–private
partnership for funding the high-speed rail project that was contemplated at
that time and eventually abandoned. But as noted, the Act had no effect on
other eminent-domain statutes. For example, if Amtrak were seeking to
exercise eminent-domain authority as a railroad company to operate high-
speed rail, one could not plausibly argue that the enactment and repeal of the
High-Speed Rail Act forecloses that authority. In other words, the repeal of
the High-Speed Rail Act surely does not prevent “railroad companies” from
operating high-speed rail.



                                     22
raise a fact issue, let alone conclusively establish, that the project “has
even a ‘reasonable probability’ of success.”       While both the Texas
Constitution and our precedent preclude an entity from obtaining
condemnation authority by checking a box, they do not support the
reasonable-probability-of-completion test Miles proposes, which would
constitute an unwarranted sea change in eminent-domain law with far-
reaching consequences.
       In Denbury I, we examined the Natural Resources Code’s grant of
eminent-domain authority to a common carrier, defined in pertinent
part as a person who “owns, operates, or manages . . . pipelines for the
transportation of carbon dioxide . . . to or for the public for hire.” 363
S.W.3d at 197 (quoting TEX. NAT. RES. CODE § 111.002(6)). We explained
that a person’s common-carrier status under that provision hinges on
the anticipated pipeline’s serving the public, a result mandated not only
by the statute’s language but also by the Texas Constitution’s
prohibition against the taking of private property for private use. Id. at
200. And for a pipeline to “serve the public[,] it cannot be built only for
the builder’s exclusive use.”     Id.    We thus held that “for a person
intending to build a CO2 pipeline to qualify as a common carrier under
Section 111.002(6), a reasonable probability must exist that the pipeline
will at some point after construction serve the public by transporting gas
for one or more customers who will either retain ownership of their gas
or sell it to parties other than the carrier.” Id. at 202 (internal footnotes
omitted). Relatedly, we held that the pipeline owner’s “mere assertions
of the possibility of public use” were insufficient to meet that standard,
particularly in the face of record evidence suggesting the owner “would




                                        23
transport gas only for its own tertiary recovery operations.” Denbury II,
510 S.W.3d at 914–15. On remand, the owner adduced the objective
evidence required to establish a reasonable probability that the pipeline
would, at some point after construction, serve at least one unaffiliated
customer. Id. at 917.
       We agree with Miles that, under Denbury I, the Texas Central
Entities do not qualify as interurban electric railway companies with
associated eminent-domain authority merely by claiming as much in
their charters, the equivalent of “checking a box.” However, there is no
dispute that the Texas Central Entities (1) were actually chartered for
the   statutorily    authorized   purpose        of     “constructing,     acquiring,
maintaining,    or    operating   lines     of        electric   railway    between
municipalities in this state for the transportation of freight, passengers,
or both freight and passengers,” TEX. TRANSP. CODE § 131.012; and
(2) are engaged in activities in furtherance of that purpose. Nor is there
any question that the proposed railway is for “public use.” See TEX.
CONST. art. X, § 2 (“Railroads heretofore constructed or which may
hereafter be constructed in this state are hereby declared public
highways, and railroad companies, common carriers.”); see also West v.
Whitehead, 238 S.W. 976, 978 (Tex. App.—San Antonio 1922, writ ref’d)
(“If a railroad invoking the power of eminent domain is to be a highway,
or a common carrier, and open to the promiscuous and uniform use of
the public, such facts conclusively make it a public use . . . .”). 8 Miles’s


       8 Unlike Miles and his supporting amici, JUSTICE DEVINE’s dissent
opines that the proposed railway cannot be for public use because one of its




                                     24
argument that the Texas Central Entities must further show a
reasonable probability that the railway will be successfully completed
finds no support in Denbury or the Constitution.
       Miles’s attempt to contort Denbury in this way is rooted in
legitimate policy justifications: the “result is vital,” he contends, “to
protect Texas landowners from ill-equipped entities . . . who seek to
seize land for speculative projects only to inevitably abandon it when
their funding runs dry or regulatory hurdles cannot be cleared.” The
extent to which the Texas Central Entities are in fact “equipped” to
finance and complete the project is hotly disputed, but regardless of who
is correct on that front, Texas law envisions and addresses just that
concern and others, providing numerous protections to property owners




purposes is to benefit the economy. Post at 4–5 (Devine, J., dissenting); see
TEX. CONST. art. I, § 17(b) (“In this section, ‘public use’ does not include the
taking of property under Subsection (a) of this section for transfer to a private
entity for the primary purpose of economic development or enhancement of tax
revenues.”). Miles has not challenged the Texas Central Entities’ eminent-
domain authority for failure to comply with Article I, Section 17’s requirement
that the taking be for a public use; more specifically, he has not claimed at any
stage of this litigation that the proposed taking falls within Article I,
Section 17(b)’s express limitation on what qualifies as “public use”
notwithstanding the Texas Constitution’s designation of existing or future
railroads as “public highways” and railroad companies as “common carriers.”
TEX. CONST. art. X, § 2. Nor have the parties addressed whether this case
involves a potential “taking of property . . . for transfer to a private entity.” Id.
art. I, § 17(b). We decline to raise and decide an issue that Miles has not
presented or argued. Powell v. City of Houston, 628 S.W.3d 838, 843 (Tex.
2021) (“Our adversary system of justice ‘depends on the parties to frame the
issues for decision and assign[s] to courts the role of neutral arbiter of matters
the parties present.’” (quoting Pike v. Tex. EMC Mgmt., LLC, 610 S.W.3d 763,
782 (Tex. 2020))).



                                         25
who are the subject of condemnation proceedings.            Among other
protections:
     •   The property may not be taken, damaged, or destroyed for or
         applied to private use. TEX. CONST. art. I, § 17(a); Denbury I,
         363 S.W.3d at 194–95.
     •   The property may not be taken without “adequate
         compensation being made.” TEX. CONST. art. I, § 17(a); TEX.
         PROP. CODE § 21.042(c) (“If a portion of a tract or parcel of real
         property is condemned, the special commissioners shall
         determine the damage to the property owner after estimating
         the extent of the injury and benefit to the property owner,
         including the effect of the condemnation on the value of the
         property owner’s remaining property.”).
     •   Railroad companies and interurban electric railway companies
         are responsible for all damages that may be caused by
         examining and surveying a person’s property pursuant to their
         eminent-domain authority. TEX. TRANSP. CODE §§ 112.051(b),
         131.013(b)(2).
     •   Judicial review is available to challenge a taking when the
         condemnor’s actions are fraudulent, in bad faith, or arbitrary
         and capricious. City of Austin v. Whittington, 384 S.W.3d 766,
         777 (Tex. 2012).
     •   A property owner is entitled to recover reasonable and
         necessary attorney’s fees and expenses incurred in a
         condemnation proceeding dismissed by the condemnor. TEX.
         PROP. CODE § 21.019(b).
     •   If “the public use for which the property was acquired through
         eminent domain is canceled before the property is used for that
         public use” or “no actual progress is made toward the public use
         for which the property was acquired between the date of
         acquisition and the 10th anniversary of that date,” the owner is
         entitled to repurchase the property “for the price paid to the
         owner by the entity at the time the entity acquired the property
         through eminent domain.” Id. §§ 21.101, .103(b).




                                    26
The constitutional and statutory provisions governing eminent domain,
as a whole, reflect a balance between the rights of property owners and
the benefits served by projects for which eminent domain is authorized.
It is not our place to second-guess the product of that balance. See
McIntyre v. Ramirez, 109 S.W.3d 741, 748 (Tex. 2003).
      Miles asserts that a property owner’s right to repurchase the
property under Texas Property Code Section 21.103 in the event the
project is ultimately canceled or indefinitely stalled “will not compensate
the landowner for the damage done to it or the stigma associated with
encumbrances like railway easements,” nor will it compensate for any
“vacant buildings, useless tracks, and 40-foot-high embankments” left
behind “if the project is abandoned after some of the rail line is actually
built.” Perhaps not, and perhaps the policy reasons in favor of amending
the statutory framework to provide additional landowner protections
outweigh the reasons against it. But that is not for us to decide. “We
must respect policy-laden statutes as written and give wide leeway to
the innumerable trade-offs reflected therein.” Entergy Gulf States, Inc.
v. Summers, 282 S.W.3d 433, 462 (Tex. 2009); see also Lippincott v.
Whisenhunt, 462 S.W.3d 507, 508 (Tex. 2015) (noting that courts may
not “judicially amend a statute”).
      The reasonable-probability-of-completion test Miles proposes—
or, as he frames it, the requirement that an entity seeking to exercise
eminent-domain authority establish a reasonable probability at the
outset of a project that it “will produce the public good” for which such




                                     27
authority is sought 9—would constitute an unprecedented and improper
judicial intrusion into the legislative sphere. Further, Miles has no
reasoned response to the Texas Central Entities’ argument that such a
test would necessarily apply to both private and public entities
exercising condemnation authority and would potentially imperil any
number of large public infrastructure projects.          It is within the
Legislature’s province to limit condemnation authority in this way, but
it simply has not done so.

                      3. Expiration of Authority

      Texas Government Code Section 2206.101, applicable to entities
that were created and “acquired the power of eminent domain” before
December 31, 2012, required such entities to “submit to the comptroller
[no later than December 31, 2012,] a letter stating that the entity is
authorized by the state to exercise the power of eminent domain and
identifying each provision of law that grants . . . that authority.” TEX.
GOV’T CODE § 2206.101(a)–(b).         Failure to “submit[] a letter in
accordance with Subsection (b)” resulted in the expiration of the entity’s
eminent-domain authority on September 1, 2013. Id. § 2206.101(c).
      Texas Central Railroad, which was formed in December 2012 but
amended its charter in 2015 to state the company’s purpose of operating
an interurban electric railway company, submitted a letter to the
comptroller on December 26, 2012, identifying Transportation Code


      9   Framing the test yet another way, the State as amicus asserts that
the Texas Central Entities lack eminent-domain authority “because they
cannot show a likelihood that they will procure financing to complete the
project.”



                                    28
provisions that grant eminent-domain authority to railroad companies.
The letter did not identify Texas Central Railroad as an interurban
electric railway company or reference Chapter 131. Relying on this
letter, Miles argues that any eminent-domain authority Texas Central
Railroad otherwise had as an interurban electric railway company
expired on September 1, 2013.      Miles does not contend that Texas
Logistics’ authority expired, as that entity was not formed until 2017
and thus is not subject to Section 2206.101 of the Government Code.
      The court of appeals held that, because Texas Central Railroad
did not amend its charter until January 21, 2015, to state its purpose as
being to build and operate an interurban electric railroad, it did not
acquire eminent-domain authority under Chapter 131 before that date
and thus “could not have been expected to file a letter with the
comptroller purporting to have eminent domain powers that it had not
yet acquired.” 635 S.W.3d at 694. We agree. As the court of appeals
noted, “Section 131.011 requires a corporation to be chartered for a
specific purpose: ‘to conduct and operate an electric railway between two
municipalities in this state.’” Id. at 692 (quoting TEX. TRANSP. CODE
§ 131.011). That stated purpose is a necessary component of acquiring
eminent-domain authority under Chapter 131.          Accordingly, Texas
Central Railroad’s eminent-domain authority under that chapter did not
expire in 2013.

                        C. Railroad Company

      The CHIEF JUSTICE’S concurrence would hold that the Texas
Central Entities also obtain eminent-domain authority as “railroad
companies.” Post at 5 (Hecht, C.J., concurring). We do not address that



                                   29
ground for affirmance of the court of appeals’ judgment, not because we
disagree with the concurrence, but because we need not reach the issue
in light of our holding that the entities have eminent-domain authority
as interurban electric railway companies.

                              IV. Conclusion

      On the narrow issue presented, we hold that the Texas Central
Entities have eminent-domain authority under Chapter 131 of the Texas
Transportation Code. The court of appeals thus correctly (1) reversed
the trial court’s judgment, (2) rendered judgment granting the Texas
Central Entities’ motion for partial summary judgment and denying
Miles’s   summary-judgment        motion,   and   (3)   remanded     for
reconsideration of the issue of attorney’s fees and costs. We affirm the
court of appeals’ judgment.



                                        Debra H. Lehrmann
                                        Justice

OPINION DELIVERED: June 24, 2022




                                   30